Case 3:17-cv-02183-MEM Document 72 Filed 08/24/20 Pagelofl paulR Mazzoni
Gerard M., Karam

John Petorak, Jr.

Rocco V. Vaivano, Jr.

 

Mazzoni Karam Christopher J. Szewezyk

Petorak &Valvano

 

 

ATTORNEYS AT LAW

August 24, 2020

Honorable Malachy E. Mannion

U.S. District Court Middle District of PA
William J. Nealon Federal Building

235 North Washington Ave.

Scranton, PA 18501

RE: Stoud v. Susquehanna County
Civil Action 3:17-2183

Dear Judge Mannion:

After consultation with Defendant’s counsel, Jamie Hailstone, the undersigned
and Attorney Hailstone request an in-person Final Pre-Trial Conference.

If you have any questions, please do not hesitate to contact the undersigned.

  

i a Ae |
Gerard M. Karam

  

GMK/meb

cc: Jamie Hailstone, Esq.

 

 
